Deen, Presiding Judge.
This forgery conviction is appealed on the general grounds only. The defendant Logan entered a bank with a check for $545.65 drawn on a mercantile establishment and made out to William L. Simmons. He presented this with a deposit slip for $245.65 in the name of *339William L. Simmons stating that he wanted to deposit the check and receive $200.00 in cash. Immediate investigation disclosed that the defendant also had a driver’s license and assorted credit cards in the name of William L. Simmons, that this was not the defendant’s name, and that the check was a forgery. The defendant gave a lengthy explanation to the effect that an acquaintance whose name he did not know except as “Vince” had proposed that he deposit the check and recover the $200.00 in payment of a poker debt. On later questioning, the defendant also admitted signing the alias “William L. Simmons” to a waiver of Miranda rights but maintained that he was drunk when he did so. The court found against the defendant’s purported explanation and returned a judgment of guilty. No error appears. Harris v. State, 149 Ga. App. 374 (254 SE2d 518) (1979).
Decided November 9, 1981.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. Andrew Weathers, Assistant District Attorneys, for appellee.

Judgment affirmed.


Banke and Carley, JJ., concur.